Order entered May 23, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01353-CV

                      GQ ENTERPRISES CORPORATION, Appellant

                                               V.

               INAYATALI RAJANI AND THE RAJANI GROUP, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-05188

                                           ORDER
       The Court has before it appellant’s May 21, 2013 motion to extend time to file

appellant’s brief. The Court GRANTS the motion and ORDERS that the brief tendered by

appellant on May 21, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE